      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

PAULETTE THOMPSON                              )
                                               )
      Plaintiffs,                              )
                                               )
v.                                             )
                                               )    CIVIL ACTION FILE
CITY OF JOHNS CREEK, GEORGIA                   )    NO. 1:20-cv-4344
and CHRISTOPHER BYERS, in his                  )
individual capacity                            )
                                               )
      Defendants.                              )

               DEFENDANTS’ JOINT MOTION TO DISMISS
               AND MEMORANDUM OF LAW IN SUPPORT

      Defendants City of Johns Creek, Georgia (“City”) and Christopher Byers

(“Byers”) jointly move to dismiss the Complaint and all claims against them for

failure to state a claim upon which relief can be granted under Federal Rule of Civil

Procedure 12(b)(6). Plaintiff’s Complaint consists almost entirety of legal

conclusions without factual allegations supporting her requested relief.

                    I.     SUMMARY OF ALLEGATIONS

A.    The City still employs Plaintiff in the Police Department.

      Plaintiff is a current employee who has “worked for the City of Johns Creek

Police Department since 2008.” (Doc. 1, ¶ 6.) During this time, Plaintiff “served as

Records Clerk and Administrative Assistant.” (Id. ¶ 7.) The Complaint contains no

                                         -1-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 2 of 26




allegations of any adverse action against Plaintiff.

B.     Plaintiff claims Byers made sexually suggestive comments to her before
       his promotion to Chief of Police.

       Plaintiff’s case centers on alleged sexual comments made by Byers and

directed at Plaintiff. Byers previously “occupied the roles of Lieutenant, Captain,

Major,” (Id. ¶ 7), and most recently served as “Chief of Police from March 2020

through August 11, 2020,” (Id). Although Plaintiff claims that “[a]t all times relevant

to this dispute, [Byers] was the Chief of Police for the City,”(Id. p. 2), this is incorrect

and contradicted by her own allegation that the alleged harassment from Byers

occurred “[f]rom 2016 to December 2019,” (Id. ¶ 8), before his promotion to Chief

of Police.

       Plaintiff states, “Byers engaged in unwelcome sexually harassing comments

towards [her] on a frequent basis.” (Id.) To support this allegation, Plaintiff identifies

these comments:

       • Byers said, “‘I’m laying on Todd's couch waiting on you.’ As he
         laid there, Byers would have on gym shorts with his legs spread
         open.” (Id. ¶ 11.)

       • “As Byers would leave to work out, he would say, ‘I'm going to the
         locker room, come with me and help me change.’” (Id. ¶ 12.)

       • “When returning from working out [Byers] would say ‘I've been
         waiting on you, but you never showed up.’” (Id. ¶ 12.)



                                            -2-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 3 of 26




      • Byers would say, “Paulette, I'm going to my office, go wait under
        my desk for me.” (Id. ¶ 13.)

      • “[Byers] would also tell Plaintiff how his penis would not work,
        Specifically, he described how he could get an erection, but could
        not ejaculate.” (Id. ¶ 14.)

      • Byers’ “last comment … in December 2019 was ‘this dick ain’t
        gonna suck itself.’” (Id. ¶ 15.)

Plaintiff also claims, “[a]nother member of the command staff showed [Plaintiff]

pictures of his naked mistress from April 2016 to March 2017,” (Id. ¶ 9), but she

does not identify that person or even allege she ever reported the alleged conduct to

anyone in the City.

C.    No Evidence the City was on Notice of Alleged Conduct

      Plaintiff admits the City investigated her complaint about Byers’s alleged

conduct, stating that, in June 2020, the City “interviewed [Plaintiff] pursuant to [its]

investigation into Byers's sexually harassing behavior.” (Id. ¶ 10.) Plaintiff

“answered the investigator’s questions and admitted that Byers made the disgusting,

sexually harassing comment to her in December 2019.” (Id.) Plaintiff “also informed

the investigator that Byers’s sexually harassing comments occurred frequently

between April 2016 and December 2019.” (Id.) Plaintiff then alleges (falsely) that

Byers “[resigned] from his position as Chief of Police based upon his misconduct

towards [Plaintiff]” in August 2020. (Id. ¶16.)


                                          -3-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 4 of 26




      Plaintiff alleges no other facts about the City’s investigation or resolution of

her workplace complaint, and no other allegations of any alleged similar conduct by

Byers. All the same, without factual support, Plaintiff baldly alleges that “Upon

information and belief, the City was on notice that Byers had engaged in sexually

harassing behavior in the workplace.” (Id. ¶ 17.) Similarly, without supporting

factual allegations of any kind, Plaintiff alleges the legal conclusion that the “highest

City official(s) with responsibility to protect Plaintiff against sexual harassment had

actual or constructive knowledge of Byers’s illegal actions giving rise to this

Complaint.” (Id. ¶ 20.)

D.    Plaintiff’s Claims and Deficient Ante Litem Notice

      Based solely on these threadbare allegations, Plaintiff asserts these claims

against the City and Byers in her Complaint:

      • Count I: Sexual Harassment/Gender Discrimination (42 U.S.C. §
        1983 Against Defendant City and Defendant Byers)

      • Count II: Assault (Against Defendant Byers)

      • Count III: Negligent Hiring, Retention, and Supervision (Against
        Defendant City)

      • Count IV: Punitive Damages O.C.G.A. § 51-12-5.1 (Against
        Defendant Byers)

      • Count V: Attorneys’ Fees and Expenses of Litigation O.C.G.A. §
        13-6-11 (Against All Defendants).


                                           -4-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 5 of 26




      Plaintiff does not allege that she provided the City with an ante-litem notice,

a requirement for her state law claims against the City. Yet even if she had, Plaintiff’s

attempted notice of her claims on August 27, 2020 only stated that she “suffered

substantial damages because of the actions of the Defendants estimated to be at least

$650,000.” (Exhibit 1.) 1

                     II.    ARGUMENT AND AUTHORITY

      To survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). Under that standard, Plaintiff’s factual

allegations must “raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. In other words, the factual allegations should “raise a reasonable

expectation that discovery will reveal evidence of” Plaintiff’s claims. Id. at 556.

Plaintiff’s Complaint fails to meet this standard.




1The Court may “consider extrinsic evidence in ruling on a motion to dismiss if it is
(1) central to the Plaintiff's claim, and (2) its authenticity is not challenged.” SFM
Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010); see
also Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267-68 (11th Cir. 2002).
Plaintiff’s notice is a prerequisite to suit and signed by her legal counsel. Thus, the
Court may review Plaintiff’s notice as it considers this Motion to Dismiss.

                                          -5-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 6 of 26




A.    Plaintiff’s Fails to State a Claim Under 42 U.S.C. § 1983.

      1.     The Complaint contains no facts supporting Monell liability against
             the City.

      Plaintiff fails to state a claim against the City under § 1983 because she does

not allege any facts identifying either an official City policy or an unofficial custom

or policy that caused a violation of her constitutional rights.

      To impose liability § 1983 liability on the City, Plaintiff must show: “(1) that

her constitutional rights were violated; (2) that the City had a custom or policy that

constituted deliberate indifference to that constitutional right; and (3) that th e policy

or custom caused the violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th

Cir. 2004) (citing City of Canton v. Harris, 489 U.S. 378, 388 (1989)). On the second

element, Plaintiff bears the burden of identifying “(1) an officially promulgated

[City] policy or (2) an unofficial custom or practice of the [ City] shown through

repeated acts of a final policymaker of the [City].” Grech v. Clayton Cty., 335 F.3d

1326, 1329-30 (11th Cir. 2003) (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658,

690-91 (1978)). Plaintiff does not satisfy either standard.

      First, Plaintiff does not identify a single official City policy constituting

deliberate indifference to a constitutional right. At best, Plaintiff claims t he City

investigated Byers’s alleged conduct and allowed him to resign. (Doc. 1 ¶ 16.) But

Plaintiff fails to allege any facts linking Byers’s alleged conduct with an official City

                                           -6-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 7 of 26




policy. (Id.) Because Plaintiff’s Complaint lacks any such allegations, she cannot

establish Monell liability. While the Court “must take all of the factual allegations

in the complaint as true,” it is “not bound to accept as true a legal conclusion couched

as a factual allegation.” Iqbal, 556 U.S. at 678.

      Second, Plaintiff’s Complaint lacks any allegations about an unofficial City

custom or practice creating Monell liability. To meet this burden of showing a

custom or policy, Plaintiff must allege “a series of incidents of unconstitutional

conduct suggesting the existence of a widespread practice that . . . constitutes a

custom or usage with the force of law.” City of St. Louis v. Praprotnik, 485 U.S.

112, 127 (1988). Plaintiff identifies no instances of past conduct like the conduct she

now alleges Byers directed towards her. Rather, Plaintiff skips over this requirement

and relies only on a threadbare legal conclusion that the City “had actual or

constructive knowledge of Byers’ illegal actions … [and] failed to take reasonable,

prompt, remedial action as required by the City anti-harassment policies.” (20-21.)

But because Plaintiff does not even allege a single fact in support of this allegation

or otherwise identify an unofficial City policy or custom, she fails to state a plausible

claim of Monell liability through this alternative theory.

      Finally, the Court should not consider Plaintiff’s conclusory statement that

that “Upon information and belief, the City was on notice that Byers had engaged in


                                           -7-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 8 of 26




sexually harassing behavior in the workplace.” (Id. ¶ 17.) “[F]or purposes of a Rule

12(b)(6) motion to dismiss, we do not have to take as true allegations based merely

‘upon information and belief.’” Smith v. City of Sumiton, 578 F. App'x 933, 935 n.4

(11th Cir. 2014) quoting Mann v. Palmer, 713 F.3d 1306, 1315 (11th Cir. 2013)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Plaintiff’s empty and

conclusory statements do not satisfy basic plausibility standards and they cannot

serve as the basis of alleging Monell liability.

      2.     Plaintiff flunks the severe or pervasive standard.

      Even accepted as true, Plaintiff’s allegations also fail to state a claim for

sexual harassment under § 1983 against the City or Byers because the alleged

conduct does not rise to the severe or pervasive level of conduct required by the

Eleventh Circuit for a hostile work environment.

      The Eleventh Circuit has “repeatedly recognized [that] ‘Title VII is not a

general civility code and that ‘sexual harassment constitutes sex discrimination only

when the harassment alters the terms or conditions of employment.’” Howard v. City

of Robertsdale, 168 F. App’x 883, 889 (11th Cir. 2006) (quoting Mendoza v.

Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999) (en banc). To rise to the level of

discrimination, “the employee must subjectively perceive the harassment as

sufficiently severe and pervasive to alter the terms or conditions of employment, and


                                          -8-
      Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 9 of 26




this subjective perception must be objectively reasonable.” Id. The objective

component of this analysis considers four factors: “(1) the frequency of the conduct;

(2) the severity of the conduct; (3) whether the conduct is physically threatening or

humiliating, or a mere offensive utterance; and (4) whether the conduct unreasonably

interferes with the employee's job performance.” Id.

      Under this standard, the Eleventh Circuit has held that “mere ‘sex talk,’

without more, does not rise to the level of objectively severe and pervasive

harassment.” Howard, 168 F. App’x at 889-90. In Howard, a chief of police

allegedly made “sexual jokes and comments in front of other employees on a regular

basis.” Id. at 885. This included comments that he was going home for a “nooner”

and offensive comments to “female employees about their bodies and sex lives.” Id.

But the Eleventh Circuit held that such conduct by the police chief, even though

allegedly “open and notorious,” was not “objectively severe and pervasive

harassment” and was “not discrimination in the first place.” Id. at 889-90.

      Plaintiff’s allegations are like those in Howard, in that they amount to “mere

sex talk.” Even if accepted as true, Plaintiff only alleges Byers made sexual jokes

and innuendo that, while crude or inappropriate to some, simply do not rise to the

level of “severe or pervasive” harassment that is actionable under Eleventh Circuit

precedent. See also Walsh v. City of Ocala, No. 5:18-cv-402-Oc-30PRL, 2019 U.S.


                                         -9-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 10 of 26




Dist. LEXIS 122484, at *14 (M.D. Fla. June 17, 2019) (chief of police’s conduct,

including “loud vulgar references to anal sex and the breasts of the female officers,”

wrestling with a female officer to see nude photos of her on a cell phone, and pushing

a female officer’s head “simulating her performing an oral sex act,” although it could

be described as “boorish, crass, and juvenile,” was “not the kind of ‘severe’ sexual

harassment that the Eleventh Circuit has found actionable.”)

      Indeed, Plaintiff’s allegations fall well below the severe or pervasive standard

established in other Eleventh Circuit cases. See, e.g., Guthrie v. Waffle House, Inc.,

460 F. App’x 803, 807 (11th Cir. 2012) (employee grabbing plaintiff’s butt two to

five times; “talk[ing] dirty” to her, saying he would perform sexual acts on her, and

saying he wanted to “fuck her and lick her all over,” was not enough to support

claims); Leeth v. Tyson Foods, Inc., 449 F. App’x 849, 853 (11th Cir. 2011) (conduct

insufficient where manager tried to pull plaintiff onto his lap, made comments that

he wanted to “ram his tongue down her throat,” dropped by her house uninvited, and

called her many times and asked her to go out with him or meet him at hotel); Lockett

v. Choice Hotels Intl, Inc., 315 F. App’x 862, 863 (11th Cir. 2009) (per curiam) (no

hostile work environment claim existed despite evidence of employee talking about

sexual positions, telling plaintiff he would perform sexual acts on her, saying that

her boyfriend “ain’t F’ing [her] right,” and that she needed “to get with a real guy,”


                                        -10-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 11 of 26




as well as touching plaintiff’s butt). Compare with Hulsey v. Pride Restaurants, LLC,

367 F.3d 1238, 1248 (11th Cir. 2004) (conduct sufficiently severe or pervasive

where plaintiff's supervisor “frequent[ly]” tried to get plaintiff to date him using

“many direct as well as indirect propositions for sex” including “following her into

the restroom,” “repeated attempts to touch her breasts, place his hands down her

pants, and pull off her pants,” and “enlisting the assistance of others to hold her while

he attempted to grope her.”).

      Based on the lack of factual support meeting the severe or pervasive standard,

Plaintiff’s § 1983 claims fail against both the City and Byers.

      3.     Qualified Immunity Bars Plaintiff’s Individual Capacity Claim
             Against Byers.

      In addition, the Court should find qualified immunity shields Byers from

individual liability on Plaintiff’s § 1983 claim. Qualified immunity protects

government officials from civil liability if their conduct violates no “clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Lassiter v. Alabama A & M Univ., 28 F.3d 1146, 1149 (11th Cir.

1994) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); Jordan v. Doe, 38

F.3d 1559, 1565 (11th Cir. 1994).

      As the Supreme Court explained, “permitting damages suits against

government officials can entail substantial social costs, including the risk that fear

                                          -11-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 12 of 26




of personal monetary liability and harassing litigation will unduly inhibit officials in

the discharge of their duties.” Anderson v. Creighton, 483 U.S. 635, 638 (1987).

Because of this important interest, “the protection of qualified immunity extends to

all but the plainly incompetent or those who knowingly violate the law.” Jordan, 38

F.3d at 1565 (citing Malley v. Briggs, 475 U.S. 335, 341 (1986)). Optimally, the

Court should decide Byers enjoys qualified immunity as early as possible because

of the policy reasons behind qualified immunity. Qualified immunity is “an

immunity from trial, not just from liability.” Post v. Fort Lauderdale, 7 F.3d 1552,

1556 (11th Cir. 1993), modified on other grounds, 14 F.3d 583 (11th Cir. 1994).

      Qualified immunity offers “complete protection for government officials sued

in their individual capacities as long as ‘their conduct violates no clearly established

statutory or constitutional rights of which a reasonable person would have known.’”

Thomas v. Roberts, 261 F.3d 1160, 1170 (11th Cir. 2001). Byers acted within the

scope of his discretionary duties in his interactions with Plaintiff and, as such,

qualified immunity is implicated. Bates v. Harvey, 518 F.3d 1233, 1242 (11th Cir.

2008). Once it is established that Byers was acting within his discretionary authority,

“the burden shifts to the plaintiff to show that qualified immunity should not apply.”

Lewis, v. City of W. Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009).

      To discharge this burden, Plaintiff must satisfy two prongs. First, she “must


                                         -12-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 13 of 26




show that a constitutional or statutory right has been violated. ” Fennell v. Gilstrap,

559 F.3d 1212, 1216 (11th Cir. 2009). Second, she “must show that the right violated

was clearly established.” Id. “Both elements of this test must be present for an

official to lose qualified immunity, and this two-pronged analysis may be done in

whatever order is deemed most appropriate for the case.” Avery v. Davis, 700 F.

App'x 949, 951–52 (11th Cir. 2017).

             1.     Byers acted within his discretionary authority.

       When a government official acts within his discretionary authority, he is “(a)

performing a legitimate job-related function (that is, pursuing a job-related goal), (b)

through means that were within his power to utilize.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). Plaintiff alleges Byers acted in his

individual capacity, “using the power and authority of [his] position[] as [a] City

official,” and “[took] an adverse employment action against a subordinate” (Compl.

¶¶ 22-23), which is within Byers’ discretionary authority.

             2.     Plaintiff’s allegations are deficient as a matter of law to
                    establish a constitutional violation.

      Next, the Court should determine whether Plaintiff even alleges a violation of

a constitutional right at all. As shown supra, because Plaintiff does not allege a sex-

based harassment claim that satisfies basic notice pleading standards, there is no

basis for the Court to identify a plausible constitutional violation.

                                          -13-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 14 of 26




             3.     Plaintiff cannot clearly establish a violation of her Equal
                    Protection rights.

      Plaintiff also cannot show her Equal Protection rights were “clearly

established.” For the right to be clearly established, “[t]he contours of the right must

be sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

      Rather than meeting this standard, Plaintiff merely recites a legal conclusion

that “it was clearly established law that a supervisor may not take an adverse

employment action against a subordinate because she rejects or complains about his

sexual advances.” (Compl. ¶ 23.) Yet, Plaintiff does not identify a single adverse

employment action in her Complaint, let alone an adverse action taken because she

rejected or complained about any alleged sexual advance by Byers. Thus, Plaintiff’s

conclusory allegation fails to state a claim.

      In addition, as set forth in the preceding section, the conduct alleged in

Plaintiff’s Complaint falls well short of the severe or pervasive conduct required to

establish a hostile work environment claim under existing Supreme Court and

Eleventh Circuit precedent. Therefore, it is not “clearly established” that Byers’

alleged conduct, even if it occurred as Plaintiff alleges, constituted an unlawful

hostile work environment. Thus, qualified immunity applies to Plaintiff’s claim and

it should be dismissed.

                                         -14-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 15 of 26




B.    Plaintiff Fails to State a Claim for Assault Because There Are No
      Allegations of Byers Attempting to Commit a Violent Injury or Placing
      Plaintiff in Reasonable Fear of Violent Injury.

      Plaintiff’s claim for assault in Count II of the Complaint also is subject to

dismissal. Under Georgia law, an assault occurs where “all the apparent

circumstances, reasonably viewed, are such as to lead a person reasonably to

apprehend a violent injury from the unlawful act of another.” Everett v. Goodloe,

268 Ga. App. 536, 543, 602 S.E.2d 284, 291 (2004); EEEOC v. NuÑez, Inc., No.

1:09-CV-2661-WSD-AJB, 2011 U.S. Dist. LEXIS 159963, at *61-62 (N.D. Ga. Feb.

27, 2011). While an assault does not require actual injury, Plaintiff must “show an

intention to commit an injury, coupled with an apparent ability to do so. ” Scott v.

Dismas Charities, Inc., Civil Action No. 1:05-CV-3267-TWT, 2007 U.S. Dist.

LEXIS 68883, 2007 WL 2746697, at *24 (N.D. Ga. Sept. 17, 2007).

      Plaintiff’s Complaint lacks any allegations showing Byers ever tried to

commit a violent injury to Plaintiff or engaged in any conduct that placed Plaintiff

in a reasonable apprehension of a violent injury from the unlawful act. Lewis-

Cummings v. Trucker's Plus Leasing, Inc., No. 1:05-CV-3310-CAP-ECS, 2006 U.S.

Dist. LEXIS 103363, at *7-9 (N.D. Ga. July 12, 2006) (granting motion to dismiss

where plaintiff accused defendant of boorish sexual conduct, including “turning the

satellite radio to the Playboy channel” and threatening “if you go to sleep you’re


                                       -15-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 16 of 26




gonna wake up moaning” and “don’t go to sleep, you’re gonna wake up in a hotel

room.”) While Plaintiff identifies some boorish comments of a sexual nature, she

does not claim Byers ever sought to physically subject her to the conduct or that he

engaged in any other conduct that would cause her violent injury. Nor does Plaintiff

allege that she even reasonably believed Byers placed her in imminent threat of such

violent harm. Because her assault claim requires allegations meeting this standard —

and Plaintiff does not make any such allegation at all—this Court should dismiss

Plaintiff’s assault claim.




C.    Plaintiff Fails to State a Claim for Negligent Hiring, Supervision, and
      Retention in Count III of the Complaint.

      1.     Plaintiff did not provide the required ante litem notice.

      Georgia’s ante-litem statute is a “condition precedent to suing a municipality

under Georgia law and failure to comply is an absolute bar to a state law claim.”

Fulton v. City of Roswell, 982 F. Supp. 1472, 1475 (N.D. Ga. 1997); City of

Chamblee v. Maxwell, 452 S.E.2d 488, 490 (1994). Plaintiff must show that she

presented her negligence claim “in writing to the governing authority of the

municipal corporation for adjustment, stating the time, place, and extent of the

injury, as nearly as practicable, and the negligence which caused the injury.”

                                       -16-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 17 of 26




O.C.G.A. § 36-33-5(b). Unless Plaintiff meets these requirements, “[n]o action shall

be entertained by the courts against the [municipality].” O.C.G.A. § 36-33-5(a).

      Georgia courts consider this requirement a statute of limitations and, as such,

“[t]he time period within which notice must be given begins to run on t he day the

city’s breach of duty allegedly occurred.” Nicholas v. Van, 556 S.E.2d 497, 499

(2001); City of Chamblee, 452 S.E.2d at 490 (“if . . . the requisite ante litem notice

has not been given within the six-month period, suit cannot thereafter be brought

even though the applicable period of limitations has not expired.”). Thus, “[n]o

person . . . having a claim for money damages against any municipal corporation on

account of injuries . . . shall bring any action against [that municip ality] for such

injuries, without first giving notice.” O.C.G.A. § 36-33-5(a). Here, Plaintiff failed to

satisfy both the time and substantive requirements of giving ante litem notice.

      On timeliness, Plaintiff needed to submit her claim “within six months of the

happening of the event upon which a claim against a municipal corporation is

predicated.” O.C.G.A. § 36-33-5(b). Plaintiff concedes the last event occurred in

December 2019. Yet Plaintiff did not try to present notice of her negligence claims

to the City until August 27, 2020. (Ex. 1.) Because Plaintiff’s notice came well after

the six-month limitations period, her claim is untimely and must be dismissed. Id.

(“[n]o action shall be entertained by the courts against the municipal corporation


                                         -17-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 18 of 26




until the cause of action therein has first been presented to the governing authority

for adjustment.”).

      As to substance, Plaintiff’s notice also fails because it did not provide a

specific amount of damages sought or give the City an option to accept an offer of

compromise. In that regard, the ante litem notice must provide a “description of the

extent of the injury . . . [and] include the specific amount of monetary damages being

sought from the municipal corporation.” O.C.G.A. § 36-33-5(e). The statute also

requires that “[t]he amount of monetary damages set forth in such claim shall

constitute an offer of compromise.” Id.

      To satisfy this requirement, the ante litem notice must provide a specific

amount of damages sought and constitute an offer of settlement subject to immediate

acceptance by the City; it is not enough to merely provide an estimate of potential

damages or an open-ended estimate of potential damages. For example, in a similar

case, the Georgia Court of Appeals dismissed the plaintiff’s claims because her

notice to the city only stated, “[I] believe that the value of this claim may exceed

$300,000.00.” Pickens v. City of Waco, 352 Ga. App. 37, 41, 833 S.E.2d 713, 718

(2019). Similarly, the Court of Appeals dismissed another plaintiff’s claims wh en

her notice to the city only said her “total damages suffered as a result of this incident

are likely to exceed $100,000.00.” Picklesimer v. City of Eatonton, 356 Ga. App.


                                          -18-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 19 of 26




504, 505, 847 S.E.2d 863, 864 (2020). As that court explained, such notice “merely

provided an estimate of potential damages, and was not the specific amount of

monetary damages being sought from the city (i.e., a settlement offer which the city

could have accepted) as contemplated by the unambiguous language of OCGA § 36-

33-5(e).” Id. (punctuation omitted).

      The purported notice from Plaintiff, even if timely, was insufficient for the

same reasons as the notices in Pickens and Picklesimer. Plaintiff did not provide a

specific amount of damages sought, but merely stated, “[Plaintiff] has suffered

substantial damages because of the actions of the Defendants estimated to be at least

$650,000.” (Ex. 1) (emphasis added). Just as the Court of Appeals concluded in

Pickens and Picklesimer, this merely provided an estimate of potential damages, but

was not a specific amount of monetary damages the City could have accepted as a

settlement offer. As a result, Plaintiff cannot bring her claim for negli gent hiring,

retention, and supervision in Count III of the Complaint, and the claim must be

dismissed. See also Manzanares v. City of Brookhaven, 352 Ga. App. 293, 296, 834

S.E.2d 358, 361 (2019) (notice did not meet requirements of statute when it only

said, “this claim may exceed $250,000.00.”)

      2.     Plaintiff does not plead sufficient facts or identify a viable Georgia
             tort claim, as required for a claim of negligent hiring, retention, or
             supervision.


                                        -19-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 20 of 26




      A claim for negligent hiring, retention, or supervision (collectively, “negligent

retention”) only arises under Georgia law when an employer negligently hires,

retains, or supervises an employee and that employee later harms the plaintiff. See

Farrell v. Time Serv., Inc., 178 F. Supp. 2d 1295, 1300 (N.D. Ga. 2001). To establish

such a claim, Plaintiff must allege that the employer knew or should have known of

an employee’s tendencies to engage in certain behavior relevant to the injuries

allegedly incurred by the plaintiff. Id.; see also Leo v. Waffle House, Inc., 298 Ga.

App. 838, 841, 681 S.E.2d 258 (2009); H.J. Russell & Co. v. Jones, 250 Ga. App.

28, 30, 550 S.E.2d 450 (2001).

      Plaintiff fails to plead any facts to support a plausible inference that the City

knew or should have known of Byers’s tendencies to engage in the behavior of which

she complains. The Complaint contains no facts of alleged prior conduct by Byers

or any reason why the City knew or should have known of his propensity to engage

in the alleged conduct towards Plaintiff. Instead, Plaintiff only alleges the legal

conclusion that “Upon information and belief, the City was on notice that Byers had

engaged in sexually harassing behavior in the workplace.” (Id. ¶ 17.) Indeed,

Plaintiff’s use of the phrase “upon information and belief” acknowledges that she

has no facts to allege and no basis for this legal conclusion, which is not entitled to

a presumption of truth and cannot state a claim. See Iqbal, 556 U.S. at 678 (“the


                                         -20-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 21 of 26




tenet that a court must accept as true all of the allegations contained in a complaint

is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.”)

       In addition, to state a claim for negligent retention, Plaintiff must allege a

viable, underlying state law tort that sustains the injury against her, because

negligent retention is a “derivative” claim that can only survive if the state tort claim

survives. See, e.g., MARTA v. Mosley, 280 Ga. App. 486, 489, 634 S.E.2d 466

(2006); Phinazee v. Interstate NationaLease, 237 Ga. App. 39, 41, 514 S.E.2d 843

(1999). In that regard, federal claims will generally not support a claim under

Georgia law for negligent retention. See Canty v. Fry’s Elecs., Inc., 736 F. Supp. 2d

1352, 1379 (N.D. Ga. 2010) (“There is no distinct tort in Georgia law for harassment,

retaliation or discrimination.”); Orquiola v. Nat'l City Mortg. Co., 510 F. Supp. 2d

1134, 1140 (N.D. Ga. 2007) (“Georgia courts have described negligent retention as

a ‘derivative’ claim thus requiring an underlying tort of which Plaintiff has none in

state law.”).

       Plaintiff’s federal harassment claims under § 1983 thus cannot provide the

underlying tort action needed to establish her claim for negligent retention, which

means that Plaintiff must rely only on the claim for assault in Count II. Yet, for the

reasons discussed above, Plaintiff has not stated and cannot state a claim for assault


                                          -21-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 22 of 26




against Byers because none of Plaintiff’s allegations show any attempt to commit a

violent injury against Plaintiff or conduct which reasonably placed Plaintiff in fear

of violent injury. Hackett, 238 F. Supp. 2d at 1369. Therefore, Plaintiff’s derivative

claim for negligent retention in Count III necessarily fails and must be dismissed as

well. See Alhallaq v. Radha Soami Trading, LLC, 484 Fed. App'x. 293, 297 (2012)

(citing Eckhardt v. Yerkes Reg’l Primate Ctr., 254 Ga. App. 38, 561 S.E.2d 164, 166

(2002)).

      Moreover, even if Plaintiff’s federal harassment claim under § 1983 could

sustain her claim for negligent retention (which it cannot), it too must be dismissed

for the reasons discussed above based on her failure to establish the requisite Monell

liability and level of conduct needed for an actionable hostile work environment.

Thus, her claim for negligent retention in Count III must be dismissed too because

it is “necessarily derivative” and can only survive a dispositive motion if the

underlying substantive claims survive. MARTA, 280 Ga. App. at 489.

D.    Plaintiff Fails to State a Claim for Punitive Damages and Attorney’s Fees
      Under Georgia Law fail.

      Plaintiff’s Complaint also purports to state a claim in Count IV for “an award

of punitive damages under the law of Georgia in order to punish” the City and Byers

for their alleged actions. In the first place, Georgia’s punitive damages statute does

not create an independent cause of action. Massey v. Kelly, Inc., 742 F. Supp. 1156,

                                        -22-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 23 of 26




1158 (N.D. Ga. 1990). For that reason alone, the claim should be dismissed.

      Further, because Plaintiff’s Complaint fails to state a substantive claim,

Plaintiff has no legal right to punitive damages. See J. Andrew Lunsford Props., LLC

v. Davis, 257 Ga. App. 720, 722, 572 S.E.2d 682 (2002). Georgia courts have

consistently recognized that a claim for punitive damages is effective only if there is

a valid claim for actual damages to which it could attach. See, e.g., J. Kinson Cook

of Ga., Inc. v. Heery/Mitchell, 284 Ga. App. 552, 561, 644 S.E.2d 440, 449 (2007);

Nelson & Hill, P.A. v. Wood, 245 Ga. App. 60, 67, 537 S.E.2d 670, 677 (2000)

(concluding that summary judgment on the punitive damages claim was appropriate

because that claim depended on the merits of the plaintiff’s failed breach of fiduciary

duty claim). Because Plaintiff’s underlying tort claims fail for the reasons herein,

her derivative claim for punitive damages necessarily fails as well and must be

dismissed. See Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1304 (11th Cir. 2009)

(“where a court has dismissed [the] underlying tort claim, dismissal of a plaintiff’s

punitive damages claim is also required.”).

      Likewise, Plaintiff’s request for attorney’s fees and costs in Count V of the

Complaint is derivative of her substantive causes of action. Gilmour v. Am. Nat'l

Red Cross, 385 F.3d 1318, 1324 (11th Cir. 2004) (explaining that a claim for

attorney’s fees under O.C.G.A. § 13-6-11 requires a valid underlying claim); see


                                         -23-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 24 of 26




also Franklin Credit Mgmt Corp. v. Friedenberg, 275 Ga. App. 236, 242, 620 S.E.2d

463, 468 (2005). Yet, even assuming Plaintiff’s claim for attorney’s fees and costs

could somehow survive alone, Plaintiff has provided no facts in support of such a

claim. See, e.g., Duncan v. CitiMortgage, Inc., 2014 WL 172228, 2013 U.S. Dist.

LEXIS 183623, at *38 (N.D. Ga. Dec. 20, 2013) (“Plaintiffs have failed to plead or

demonstrate any facts or scenario that would justify such an award.”). Thus, this

claim in the Complaint should be dismissed as well.

                               III.   CONCLUSION

      For each of the foregoing reasons, the Defendants respectfully request that the

Court dismiss Plaintiff’s Complaint with prejudice and grant such other and further

relief to Defendants that it finds necessary and proper.

                                 FREEMAN MATHIS & GARY, LLP


                                 s/ David A. Cole
                                 David A. Cole
                                 Georgia Bar No. 142383
                                 Timothy M. Boughey
                                 Georgia Bar No. 832112
                                 100 Galleria Parkway
                                 Suite 1600
                                 Atlanta, Georgia 30339
                                 T: (770) 818-0000
                                 F: (770) 937-9960

                                 Attorneys for Defendant City of Johns Creek


                                         -24-
Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 25 of 26




                        GRAY, RUST, ST. AMAND, MOFFETT
                        & BRIESKE, LLP


                        s/ Harvey S. Gray
                        Harvey S. Gray
                        Georgia Bar No. 305838
                        Alex Joseph
                        Georgia Bar No. 590921
                        950 East Paces Ferry Road, NE
                        Suite 1700 – Salesforce Tower Atlanta
                        Atlanta, GA 30326
                        T: (404) 870-7376
                        F: (404) 870-7374

                        Attorney for Defendant Chris Byers




                               -25-
     Case 1:20-cv-04344-SDG-JKL Document 8 Filed 12/28/20 Page 26 of 26




                      CERTIFICATE OF COMPLIANCE

      Under L.R. 7.1(D), the undersigned hereby certifies that the foregoing

DEFENDANTS’ JOINT MOTION TO DISMISS AND MEMORANDUM OF

LAW IN SUPPORT has been prepared in Times New Roman 14, a font and type

selection approved by the Court in L.R. 5.1(B).



                                      s/ David A. Cole
                                      David A. Cole
                                      Georgia Bar No. 142383
                                      Freeman Mathis & Gary, LLP
                                      100 Galleria Parkway
                                      Suite 1600
                                      Atlanta, Georgia 30339
                                      T: (770) 818-1287
                                      F: (770) 937-9960




                                       -26-
